


Exhibit 10.2


AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)
This Amendment No. 1 to Loan and Security Agreement (this “Amendment”) is dated
as of February 6, 2012, and is entered into by and between Adept Technology,
Inc., a Delaware corporation (the “Borrower”), and Silicon Valley Bank (“Bank”).
Capitalized terms used herein without definition shall have the same meanings
given them in the EXIM Loan Agreement (as defined below).
Recitals
A.
Borrower and Bank have entered into that certain Loan and Security Agreement
(EX-IM Loan Facility) dated as of March 25, 2011 (as such agreement may be
amended, restated or modified from time to time, the “EXIM Loan Agreement”),
pursuant to which the Bank has agreed to extend and make available to Borrower
certain advances of money.

B.
Borrower has informed Bank that it desires modifications to the EXIM Loan
Agreement to extend the maturity date from March 24, 2011, to March 25, 2013
(the “EXIM Renewal”), and make certain other changes to the EXIM Loan Agreement,
in each case as more fully set forth in this Amendment.

C.
In order to comply with requirements of the Ex-Im Bank, Borrower and Bank wish
that the extension of the maturity date not take effect until March 25, 2012
(the “EXIM Renewal Date”).

D.
Subject to the representations and warranties of Borrower and upon the terms and
conditions set forth in this Amendment, Bank is willing to so amend the EXIM
Loan Agreement and to make the changes set forth in this Amendment.

Agreement
Now, therefore, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
1.
Amendments to EXIM Loan Agreement.

1.1
Amendment to Section 13.1 (Definitions). The definition of Foreign Borrowing
Base in Section 13.1 of the EXIM Loan Agreement is hereby amended in its
entirety to read as follows:

““Foreign Borrowing Base” means the lesser of (a) $8,000,000 and (b) the sum of:
(i)
90% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in
United States Dollars, plus

(ii)
90% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in a
Foreign Currency and subject to a FX Forward Contract, plus

(iii)
70% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in a
Foreign Currency and not subject to a FX Contract, plus

(iv)
75% of the EX-IM Export-Related Historical Inventory Value, as determined by
Bank from Borrower's most recent Transaction Report, provided that, unless
otherwise approved in writing by EX-IM Bank and Bank, the value of this item may
not exceed 80% of the value of the Foreign Borrowing Base;

provided, however, that Bank may decrease the percentages in the preceding items
(i) through (iv) in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral; and, provided, further, that no EX-IM Eligible Foreign
Account or EX-IM Eligible Export-Related Inventory may be included in the
calculation of both this Foreign Borrowing Base and the Borrowing Base under the
Domestic Loan Agreement.”
1.2
Amendments to Section 13.1 (Definitions) Effective on the EXIM Renewal Date.
Subject to Section 5, effective on the EXIM Renewal Date, the following
definitions in Section 13.1 of the EXIM Loan Agreement are amended in their
entirety to read as follows:





--------------------------------------------------------------------------------




““EX-IM Maturity Date” is March 25, 2013.”
““Foreign Borrowing Base” means the lesser of (a) $8,000,000 and (b) the sum of:
(i)
90% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in
United States Dollars, plus

(ii)
90% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in a
Foreign Currency and subject to a FX Contract, plus

(iii)
70% of the EX-IM Eligible Foreign Accounts Value to the extent denominated in a
Foreign Currency and not subject to a FX Contract, plus

(iv)
75% of the EX-IM Export-Related Historical Inventory Value, as determined by
Bank from Borrower's most recent Transaction Report, provided that, unless
otherwise approved in writing by EX-IM Bank and Bank, the value of this item may
not exceed 60% of the value of the Foreign Borrowing Base;

provided, however, that Bank may decrease the percentages in the preceding items
(i) through (iv) in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral; and, provided, further, that no EX-IM Eligible Foreign
Account or EX-IM Eligible Export-Related Inventory may be included in the
calculation of both this Foreign Borrowing Base and the Borrowing Base under the
Domestic Loan Agreement.”
1.3
Section 13 (Definitions). The definition of “FX Forward Contract” is hereby
deleted from the Loan Agreement.



2.
Borrower's Representations and Warranties.

2.1
Borrower represents and warrants that, as of the date hereof and as of the EXIM
Renewal Date:

(a)
immediately upon giving effect to this Amendment, (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of such dates (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b)
immediately upon giving effect to the EXIM Renewal, (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of such dates (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(c)
Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended by
this Amendment;

(d)
the certificate of incorporation, bylaws, and other organizational documents of
Borrower (i) delivered to Bank in connection with the execution of this
Amendment, are true, accurate and complete and continue to be in full force and
effect and (ii) delivered to Bank in connection with the execution of the EXIM
Loan Agreement (except to the extent updates thereof have been delivered to Bank
in connection with the execution of this Amendment), remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

(e)
the execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Documents, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(f)
this Amendment has been duly executed and delivered by the Borrower and is the
binding obligation of Borrower, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors' rights;
and

(g)
it has no defenses against the obligations to pay any amounts under the
Obligations. Borrower acknowledges that Bank has acted in good faith and has
conducted in a commercially reasonable manner its relationships with Borrower in
connection with this Amendment and in connection with the Loan Documents.

2.2
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the representations and
warranties in Section 2.1, and agrees that such reliance is reasonable and
appropriate.



3.
Limitation. The amendments set forth in Section 1 shall be limited precisely as
written and shall not be deemed (a) to be a





--------------------------------------------------------------------------------




waiver or modification of any other term or condition of the EXIM Loan Agreement
or of any other instrument or agreement referred to therein or to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the EXIM Loan Agreement or any instrument or agreement referred
to therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the EXIM Loan Agreement shall continue in full
force and effect. All other Loan Documents shall continue in full force and
effect. This Amendment is a Loan Document.


4.
Effectiveness. This Amendment shall become effective upon the satisfaction of
all of the following conditions precedent:



4.1
Amendment Execution. Borrower and Bank shall have duly executed and delivered
this Amendment and that certain Amendment No. 4 to Loan and Security Agreement
dated as of even date herewith;



4.2
Reaffirmation of Guaranty. Each Guarantor shall have duly executed and delivered
to Bank the Reaffirmation of Unconditional Secured Guaranty substantially in the
form of Exhibit A to this Amendment.



4.3
Bank Expenses. Borrower shall have paid all Bank Expenses incurred through the
date of this Amendment.



5.
Effectiveness of Maturity Date Extension. The amendments to the EXIM Loan
Agreement specified in Section 1.2 shall be effective only if, before the EXIM
Renewal Date, Borrower shall have delivered, in form and substance satisfactory
to Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

5.1
Perfection Certificates. No earlier than four weeks prior to the EXIM Renewal
Date, and no later than two weeks prior to the EXIM Renewal Date, updated
Perfection Certificates of Borrower and Guarantors, together with the duly
executed original signatures thereto, including a detailed listing of all issued
and applied for patents and other intellectual property for which registrations
have been obtained or applied for owned by Borrower and Guarantors;



5.2
UCC Searches. Certified copies, dated as of a recent date (with respect to the
EXIM Renewal Date), of financing statement searches, as Bank shall request,
accompanied by written evidence (including any UCC termination statements) that
the Liens indicated in any such financing statements either constitute Permitted
Liens or have been terminated or released;



5.3
Intellectual Property. Results of a search of intellectual property owned by
Borrower and Guarantors satisfactory to Bank and, if required by Bank,
Borrower's and Guarantor's execution of one or more Intellectual Property
Security Agreements;



5.4
Good Standing Certificates. A good standing certificate for each Borrower and
Guarantor certified by the Secretary of State of the State of Delaware as of a
date no earlier than 30 days prior to the EXIM Renewal Date;



5.5
Borrower Agreement and EXIM Application Documents. Borrower shall have duly
executed and delivered a new EX-IM Borrower Agreement dated as of the EXIM
Renewal Date as well as any other documents requested by Bank in connection with
EXIM Renewal, including a new economic impact certification and joint
application;



5.6
EXIM Facility Fee. Borrower shall have paid Bank a loan fee in the amount of
$50,000, which loan fee shall be credited toward the EXIM Facility Fee that is
due on the EXIM Renewal Date pursuant to Section 2.4(b) of the Domestic Loan
Agreement;



5.7
Updated Resolutions. Bank shall have received from Borrower a duly executed
Corporate Borrowing Certificate and from each Guarantor a Corporate Guarantor
Certificate (in each substantially in the form provided by Bank) or other
evidence satisfactory to Bank that Borrower and each Guarantor has adopted
authorizing resolutions in form and substance satisfactory to Bank.



5.8
Bank Expenses. Borrower shall have paid all EXIM Bank Expenses incurred through
the EXIM Renewal Date.



6.
Counterparts. This Amendment may be signed in any number of counterparts, and by
different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.



7.
Integration. This Amendment and any documents executed in connection herewith or
pursuant hereto contain the entire





--------------------------------------------------------------------------------




agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, offers and negotiations, oral or
written, with respect thereto and no extrinsic evidence whatsoever may be
introduced in any judicial or arbitration proceeding, if any, involving this
Amendment; except that any financing statements or other agreements or
instruments filed by Bank with respect to Borrower shall remain in full force
and effect.


8.
Governing Law; Venue. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. Borrower
and Bank each submit to the exclusive jurisdiction of the State and Federal
courts in Santa Clara County, California.



[Remainder of page intentionally left blank - signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Loan
and Security Agreement (EX-IM Loan Facility) to be executed as of the date
specified in the preamble.


Borrower:
Adept Technology, Inc.

a Delaware corporation
By:    /s/ Lisa M. Cummins        
Printed Name:     Lisa M. Cummins        
Title:     Senior Vice President, Finance &
Chief Financial Officer        
    


Bank:
Silicon Valley Bank



By:    /s/ Elisa Sun                
Printed Name:    Elisa Sun            
Title:    Relationship Manager            






--------------------------------------------------------------------------------




Exhibit A


Reaffirmation of Unconditional Secured Guaranty
(EXIM Amendment No. 1)
This Reaffirmation of Unconditional Secured Guaranty (EXIM Amendment No. 1) is
entered into as of February 6, 2012, by the undersigned guarantors (the
“Guarantors”) in favor of Silicon Valley Bank (“Bank”).
Whereas,
Guarantors executed and delivered to Bank that certain Unconditional Secured
Guaranty dated as of May 1, 2009 (the “Guaranty”), with respect to the
obligations of Adept Technology, Inc. (“Borrower”) under that certain Loan and
Security Agreement dated as of May 1, 2009 by and between Borrower and Bank (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Domestic Loan Agreement”);

Whereas,
Borrower and Bank entered into that certain Loan and Security Agreement (EX-IM
Loan Facility) dated as of March 25, 2011 (as amended, restated, supplemented,
or otherwise modified from time to time, the “EXIM Loan Agreement”).

Whereas,
Borrower's obligations under the EXIM Loan Agreement are obligations under the
Domestic Loan Agreement.

Whereas,
Borrower and Bank have now agreed to amend the EXIM Loan Agreement to modify the
maturity date and make certain other changes to the EXIM Loan Agreement, as
described more fully in that certain Amendment No. 1 to Loan and Security
Agreement dated as of the date hereof (the “EXIM Amendment”).

Now, therefore, for valuable consideration, receipt of which is acknowledged,
Guarantors hereby agree as follows:
1.
Reaffirmation of Guaranty. Guarantors jointly and severally hereby ratify and
reaffirm their own and each other's obligations under the Guaranty and agree
that the Guaranty also secures the obligations under the EXIM Loan Agreement,
that the obligations under the EXIM Loan Agreement are obligations under the
Domestic Loan Agreement, and that nothing contained in the EXIM Amendment shall
impair Guarantors joint or several obligations under the Guaranty or Bank's
rights under the Guaranty.

2.
Continuing Effect and Absence of Defenses. Each Guarantor acknowledges that the
Guaranty is still in full force and effect and that no Guarantor has any
defenses, other than actual payment of the guaranteed obligations, to
enforcement of the Guaranty. Each Guarantor waives any and all defenses to
enforcement of the Guaranty that might otherwise be available as a result of the
EXIM Amendment.

[Remainder of page intentionally left blank - signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Unconditional Secured Guaranty (EXIM Amendment No. 1) to be executed as of the
date first noted above.


ADEPT TECHNOLOGY INTERNATIONAL, LTD., a California corporation


By:/s/ Lisa M. Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer
ADEPT TECHNOLOGY HOLDINGS, INC., a Delaware corporation


By:/s/ Lisa M. Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer


ADEPT TECHNOLOGY CANADA HOLDING CO., a Nova Scotia unlimited liability company


By:/s/ Lisa M. Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer
ADEPT TECHNOLOGY CANADA CO., a Nova Scotia unlimited liability company


By:/s/ Lisa M.Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer


ADEPT INMOTX, INC.,
a Delaware corporation


By:/s/ Lisa M. Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer
ADEPT MOBILEROBOTS LLC,
a Delaware limited liability company


By:/s/ Lisa M. Cummins
Printed Name:Lisa M. Cummins
Title:Chief Financial Officer











